Citation Nr: 1429536	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected bilateral pes cavus.
 
2. Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected bilateral pes cavus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fargo, North Dakota.

In November 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This case was previously before the Board in February 2010, when entitlement to an increased rating for bilateral pes cavus was denied and the bilateral knee and bilateral hip issues, as well a claim to reopen a claim for entitlement to service connection for post-polio syndrome, were remanded to address due process concerns.  These matters were again before the Board in July 2011, and the Board denied all the previously remanded claims.  The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2012, the Court vacated the portion of the Board's July 2011 decision that denied the bilateral knee and bilateral hip issues, and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran).  The issues, as listed above, were remanded for further development by the Board in July 2012, to obtain a supplemental opinion addressing the claims on the basis of aggravation by a service-connected disability.  In March 2013, the Board again denied the Veteran's claims for the above stated issues.  The Veteran again appealed these denials to the Court which, in December 2013, granted a JMR of the parties, and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Consistent with the Court's December 2013 Order granting the parties' JMR, the Board has determined that remand of the Veteran's claims for entitlement to service connection for bilateral knee disability, to include as secondary to service-connected bilateral pes cavus, and for entitlement to service connection for bilateral hip disability, to include as secondary to service-connected bilateral pes cavus, is appropriate.

In the December 2013 JMR, the parties argued that the August 2012 VA medical opinion was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the December 2013 JMR stated that the August 2012 VA examiner provided a rationale which erroneously noted that the Veteran's bilateral knee and hip arthritis were preexisting.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that on the Veteran's May 1970 service enlistment examination, no defects are noted with respect to the Veteran's bilateral hips or bilateral knees; therefore, the presumption of soundness attaches and renders the August 2012 VA examiner's rationale inaccurate.  Additionally, in the December 2013 JMR, the parties argued that the August 2012 VA examiner did not provide an opinion regarding aggravation of the Veteran's knee and hip conditions by service-connected disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Consequently, a VA opinion is warranted prior to further consideration of the claims. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from an appropriate VA examiner as to the nature and etiology of any and all knee and/or hip disabilities diagnosed proximate to or during the pendency of the appeal.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner. 

With respect to any knee and/or hip disabilities present during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's service-connected bilateral pes cavus aggravated (permanently worsened beyond the natural progression), any identified knee and/or hip disabilities, and if so, the extent to which each was aggravated.  

When offering this opinion, the examiner must consider the Veteran was sound as to any bilateral hip and bilateral knee disability at the time of entrance into military service.

If it is determined that another opinion cannot be satisfactorily determined without another clinical examination of the Veteran, such examination should be scheduled.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



